                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


THE HARRISON COUNTY
COAL COMPANY,

           Plaintiff/Counter-
           Defendant,

v.                                           Civil Action No. 1:18-cv-138
                                                    (Judge Kleeh)


UNITED MINE WORKERS OF AMERICA,
INTERNATIONAL UNION, and
UNITED MINE WORKERS OF AMERICA,
LOCAL UNION 1501,

           Defendants/Counter-
           Claimants.


   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 11], GRANTING DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

     Pending    before     the   Court   are    cross   motions      for   summary

judgment     filed    by   the   Plaintiff     and    Counter-Defendant,        The

Harrison     County    Coal   Company    (“Plaintiff”),       along    with     the

Defendants    and     Counter-Claimants,       the   United   Mine    Workers    of

America, International Union, and the United Mine Workers of

America Local Union 1501 (together, the “Union” or “Defendants”).

For the reasons discussed below, the Court denies Plaintiff’s

motion and grants Defendants’ motion.
HCCC V. UMWA                                                          1:18-CV-138

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
  SUMMARY JUDGMENT [ECF NO. 11], GRANTING DEFENDANTS’ MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

                              I.    PROCEDURAL HISTORY

       On    July   2,   2018,     Plaintiff   brought      this   action    against

Defendants, seeking to vacate an arbitration award. The Honorable

Irene M. Keeley, United States District Judge, ordered the parties

to submit a joint stipulated record, cross motions for summary

judgment, and response briefs. Defendants filed an Answer and

Counterclaim against Plaintiff. The case was transferred to the

Honorable      Thomas    S.    Kleeh,    United    States     District   Judge,   on

December 1, 2018. The parties have filed their cross motions for

summary judgment, which are now ripe for consideration.

                                   II.   BACKGROUND

       Plaintiff operates the Harrison County Mine, formerly the

Robinson Run Mine, an underground coal mine in West Virginia.

Defendants represent Plaintiff’s bargaining unit employees for

purposes      of    collective     bargaining.      The    collective    bargaining

agreement that governs this relationship is the 2016 National

Bituminous Coal Wage Agreement (“NBCWA”). The NBCWA establishes

work   jurisdiction       of   union-represented          employees   and   provides

restrictions on Plaintiff’s ability to contract out this work.

A.     The NBCWA

       The     NBCWA     provides        the      following     regarding      “Work

Jurisdiction”:


                                           2
HCCC V. UMWA                                         1:18-CV-138

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
  SUMMARY JUDGMENT [ECF NO. 11], GRANTING DEFENDANTS’ MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

          The production of coal, including removal of
          over-burden and coal waste, preparation,
          processing   and    cleaning   of   coal   and
          transportation of coal (except by waterway or
          rail not owned by Employer), repair and
          maintenance work normally performed at the
          mine site or at a central shop of the Employer
          and maintenance of gob piles and mine roads,
          and work of the type customarily related to
          all of the above shall be performed by
          classified Employees of the Employer covered
          by and in accordance with the terms of this
          Agreement.    Contracting,     subcontracting,
          leasing and subleasing, and construction work,
          as defined herein, will be conducted in
          accordance with the provisions of this
          Article.

          Nothing in this section will be construed to
          diminish the jurisdiction, express or implied,
          of the United Mine Workers.

ECF No. 10-1 at 10–11. The agreement also distinguishes between

(1) Repair and Maintenance Work and (2) Construction Work. The

“Scope and Coverage” of Construction Work is as follows:

          All construction of mine or mine related
          facilities including the erection of mine
          tipples and sinking of mine shafts or slopes
          customarily performed by classified Employees
          of    the   Employer    normally    performing
          construction work in or about the mine in
          accordance with prior practice and custom,
          shall not be contracted out at any time unless
          all such Employees with necessary skills to
          perform the work are working no less than 5
          days per week, or its equivalent for Employees
          working on alternative schedules.

          Provided further that where contracting out of
          such construction work customarily performed
          by classified Employees at the mine is

                                3
HCCC V. UMWA                                                        1:18-CV-138

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
  SUMMARY JUDGMENT [ECF NO. 11], GRANTING DEFENDANTS’ MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

             permitted    under   this   Agreement,    such
             contracting shall be in accordance with prior
             practice and custom. Where contracting out is
             permitted under this section, prior practice
             and custom shall not be construed to limit the
             Employer’s choice of contractors.

Id. at 13.

      The NBCWA provides the following regarding resolution of

disputes:

             The United Mine Workers of America and the
             Employers agree and affirm that, except as
             provided herein, they will maintain the
             integrity of this contract and that all
             disputes and claims which are not settled by
             agreement shall be settled by the machinery
             provided in the “Settlement of Disputes”
             Article of this Agreement . . . , it being the
             purpose of this provision to provide for the
             settlement of all such disputes and claims
             through the machinery in this contract and by
             collective   bargaining   agreement    without
             recourse to the courts.

ECF   No.   10-2   at   58.   Finally,       it   states   the   following   about

settlements:

             Settlements reached at any step of the
             grievance procedure shall be final and binding
             on both parties and shall not be subject to
             further proceedings under this Article except
             by mutual agreement. Settlements reached at
             steps 2 and 3 shall be in writing and signed
             by appropriate representatives of the Union
             and the Employer.

Id. at 55.




                                         4
HCCC V. UMWA                                              1:18-CV-138

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
  SUMMARY JUDGMENT [ECF NO. 11], GRANTING DEFENDANTS’ MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

B.   The Dispute

     The   dispute   leading   to   this   litigation   involves   work

performed at the Harrison County Mine on February 5, 2018. ECF No.

1 at ¶ 8. On that day, Plaintiff hired contractors to install a

new belt drive at the mine. Id. On March 8, 2018, the Union filed

a grievance (the “Grievance”) on behalf of five (5) of its members

(the “Grievants”), alleging that Plaintiff violated the NBCWA by

hiring a contractor to perform classified work. Id. The Union

alleged that “[t]his has been our (union) work in the past.” ECF

No. 10-4 at 7. The Union requested that the “practice [be] stopped”

and that the Union “be made whole in all ways.” Id.

C.   The Arbitration Award

     On May 10, 2018, the parties presented evidence at a hearing

in front of Arbitrator Thomas L. Hewitt (the “Arbitrator”). ECF

No. 1 at ¶ 9. The Arbitrator issued a Decision and Award (the

“Award”) on June 7, 2018, in which he sustained the Grievance. Id.

¶ 10. The Award includes a Statement of Facts, a summary of the

parties’ positions, the Arbitrator’s Opinion, and his Findings.

See ECF No. 10-4 at 2–15.

     In the Award, the Arbitrator discussed the classification of

the belt drive installation because its classification impacts

Plaintiff’s ability to hire contractors. See id. at 9–15. He


                                    5
HCCC V. UMWA                                                               1:18-CV-138

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
  SUMMARY JUDGMENT [ECF NO. 11], GRANTING DEFENDANTS’ MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

analyzed different ways to define “construction” work, including

the    “strict      constructionist”          definition           advocated    for     by

Plaintiff.    Id.    In   2017,    Judge       Keeley        issued    a   decision     in

Monongalia County Coal Co. v. UMWA, 234 F. Supp. 3d 797 (N.D.W.

Va. 2017) (the “2017 Decision”), in which she applied what the

Arbitrator describes as the strict constructionist definition. Id.

at 11.    The Arbitrator rejected Plaintiff’s argument, finding that

“new, never-before-used” is not the “commonly accepted definition

of construction” applied by arbitrators. Id. Further, he said, a

“strict constructionist interpretation and application” of the

term “could totally negate Article IA of the NBCWA.” Id.

       The Arbitrator noted that Article XXIII of the NBCWA provides

that     settlements      “shall     be       final     and        binding     on     both

parties . . . .” Id. at 10. On February 25, 2002, the parties

entered into such a binding settlement (the “2002 Settlement”):

“The     parties    recognize      that       belt     drive       installation       work

customarily performed at the Robinson Run Mine is classified work.”

Id. The Arbitrator wrote that mines differ in what types of

construction work they define as “classified work.” Id. at 11. For

instance, “Building of cribs may be considered classified work at

one mine due to prior practice and custom not subject to being

designated    as    construction . . . ,             while    in    another    mine    the


                                          6
HCCC V. UMWA                                                      1:18-CV-138

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
  SUMMARY JUDGMENT [ECF NO. 11], GRANTING DEFENDANTS’ MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

building     of   cribs   may    be   considered   within   the    meaning    of

construction per Judge Keeley.” Id. Here, he wrote, belt drive

installation work at the Robinson Run Mine (Harrison County Mine)

is classified work under the 2002 Settlement, and “it does not

matter   whether    it    is    considered   construction    or    repair    and

maintenance.” Id.

      The Arbitrator found that Plaintiff violated the NBCWA based,

in part, on the 2002 Settlement defining belt drive installation

as classified work: “[I]nstalling belt drives in this mine has

been exclusively classified work . . . and cannot be contracted

out.” Id. at 14. He described it as a “totally protected activity”

via the 2002 Settlement. Id. The Arbitrator found that because

belt drive installation was clearly defined in the 2002 Grievance

as classified work, Article 1A(i) of the NBCWA is not applicable,

and   “the    building,    installation      and   moving   of    belt   drives

is . . . not construction work per se . . . .” Id.

      The parties stipulated that the employees were working no

less than five (5) days per week. Id. at 12. Still, the Arbitrator

awarded each Grievant “eighty (80) hours of pay at their straight

time rate.” Id. at 15. This was based on four hundred (400) total

hours of work by the contractor, divided among the five (5)

Grievants. Id. at 7, 15. He wrote that “[t]he contract may not be


                                        7
HCCC V. UMWA                                                         1:18-CV-138

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
  SUMMARY JUDGMENT [ECF NO. 11], GRANTING DEFENDANTS’ MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

violated    with    impunity    and     with    no     redress;   otherwise,   the

provisions of the contract have no meaning and there is no reason

to have an agreement.” Id. at 14. He also noted that “[v]iolations

require a remedy.” Id. The Arbitrator found that “the Union lost

classified work to which their members were entitled.” Id. at 15.

He found that “[t]he work . . . is lost to the bargaining unit and

‘the bell cannot be un-rung.’” Id. Finally, he wrote that “[e]ach

of the five (5) Grievants have suffered the loss of the opportunity

to perform” the belt drive work. Id.

D.    Parties’ Contentions

      Plaintiff now argues that the Court should vacate the Award

because it fails to draw its essence from the contract. See ECF

No.   11.   This    was    construction        work,    Plaintiff    argues,   and

contracting for construction work is permissible under the NBCWA

if all protected employees are working no less than five (5) days

per week. See ECF No. 1 at 5–6. Plaintiff relies on the 2017

Decision, in which Judge Keeley defined construction work, in part,

as “work which brings something new to the mine.” Id. (citing 234

F. Supp. 3d at 806). Here, Plaintiff argues, Plaintiff presented

evidence    at     the    arbitration    proceeding       that    this   Grievance

involved “construction of a new, never-before-used belt drive in

an area of the mine where there was no prior activity.” Id. at 5.


                                         8
HCCC V. UMWA                                                1:18-CV-138

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
  SUMMARY JUDGMENT [ECF NO. 11], GRANTING DEFENDANTS’ MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

Defendants   argue   that   the   Arbitrator   considered   the   evidence

presented and the common law of the shop. See ECF No. 12-1. They

believe the Award is well-reasoned, final and binding, and entitled

to deference by the Court. Id.

                        III. STANDARD OF REVIEW

       Summary judgment is appropriate if “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). The movant

“bears the initial responsibility of informing the district court

of the basis for its motion, and identifying those portions of

‘the   pleadings,    depositions,   answers    to   interrogatories,   and

admissions on file, together with the affidavits, if any,’ which

it believes demonstrate the absence of a genuine issue of material

fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The

nonmoving party must “make a sufficient showing on an essential

element of its case with respect to which it has the burden of

proof.” Id. at 317–18. Summary judgment is proper “[w]here the

record taken as a whole could not lead a rational trier of fact to

find for the non-moving party, there [being] no ‘genuine issue for

trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986).




                                     9
HCCC V. UMWA                                                        1:18-CV-138

      MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
     SUMMARY JUDGMENT [ECF NO. 11], GRANTING DEFENDANTS’ MOTION FOR
    SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

                              IV.    GOVERNING LAW

        This Court may review labor arbitrators’ decisions under

Section 301 of the Labor Management Relations Act of 1947, 29

U.S.C. § 185, but this power of review is “extremely limited.”

Cannelton Indus., Inc. v. Dist. 17, UMWA, 951 F.2d 591, 593 (4th

Cir.    1991).   This    is   because    “[t]he    parties    to    a   collective

bargaining       agreement          bargained      for      the     arbitrator’s

interpretation, and ‘so far as the arbitrator’s decision concerns

construction     of     the   contract,      the   courts    have   no    business

overruling him because their interpretation . . . is different

from his.’” Island Creek Coal Co. v. Dist. 28, UMWA, 29 F.3d 126,

129 (4th Cir. 1994) (citing United Steelworkers of America v.

Enterprise Wheel & Car Corp., 363 U.S. 593, 599 (1960)). The

Supreme Court of the United States, in the “Steelworkers Trilogy,” 1

has “emphasized that federal courts should refuse to review the

merits of an arbitration award under a collective bargaining

agreement.” Mutual Mining, Inc. v. Dist. 17, UMWA, 47 F.3d 1165,

at *2 (4th Cir. 1995) (unpublished). Both an arbitrator’s findings

of fact and interpretation of the law are accorded great deference.


1 The Steelworkers Trilogy includes the following cases: United
Steelworkers of America v. Enterprise Wheel & Car Corp., 363 U.S.
593 (1960); United Steelworkers of America v. Warrior & Gulf
Navigation Co., 363 U.S. 574 (1960); and United Steelworkers of
America v. American Mfg. Co., 363 U.S. 564 (1960).
                                        10
HCCC V. UMWA                                                           1:18-CV-138

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
  SUMMARY JUDGMENT [ECF NO. 11], GRANTING DEFENDANTS’ MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

Upshur Coals Corp. v. UMWA, Dist. 31, 933 F.2d 225, 229 (4th Cir.

1991).     In    addition,    “[t]he    selection   of    remedies       is   almost

exclusively within the arbitrator’s domain.” Cannelton, 951 F.2d

at 593–54 (citing United Paperworkers Int’l Union v. Misco, 484

U.S. 29 (1987)).

     Still, there are some limitations on arbitration awards. The

award “must draw its essence from the contract and cannot simply

reflect    the    arbitrator’s    own    notions    of   industrial       justice.”

Misco, 484 U.S. at 38. In addition, an arbitrator may not “impose

a punitive award or punitive damages” unless a provision in the

collective bargaining agreement provides for them. Island Creek,

29 F.3d at 129 (citing Cannelton, 951 F.2d at 594). Notably, under

Fourth Circuit precedent, compensation for a loss of union work

can be permissible. See Cannelton, 951 F.2d at 594 (writing that

if   the    arbitrator       “ordered    monetary      damages    to    compensate

employees for work they were entitled to perform under the NBCWA,

the award might reasonably be construed as compensatory damages

for a cognizable loss of union work”). In deciding whether an award

is punitive or whether it draws its essence from the agreement,

courts should be mindful that arbitrators “need not give their

reasons    for    an   award,”   but    courts   may     rely    on    arbitrators’




                                         11
HCCC V. UMWA                                                             1:18-CV-138

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
  SUMMARY JUDGMENT [ECF NO. 11], GRANTING DEFENDANTS’ MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

reasoning to determine whether the arbitrator has applied “his own

brand of industrial justice . . . .” Cannelton, 951 F.2d at 594.

      In reviewing arbitration awards, courts “must be concerned

not   to   broaden   the    scope    of    judicial       review    of   arbitration

decisions nor to lengthen a process that is intended to resolve

labor disputes quickly.” Id. at 595; see also Upshur Coals Corp.,

933 F.2d at 231 (writing that “[l]abor arbitration serves the

important    goal    of    providing      swift   resolution        to   contractual

disputes”). “As long as the arbitrator is even arguably construing

or applying the contract and acting within the scope of his

authority, the court cannot overturn his decision simply because

it disagrees with his factual findings, contract interpretations,

or choice of remedies.” Misco, 484 U.S. at 30.

      As   the   Fourth    Circuit     has     written,    “Above    all,    we   must

determine only whether the arbitrator did his job — not whether he

did it well, correctly, or reasonably, but simply whether he did

it.” Mountaineer Gas Co. v. Oil, Chem. & Atomic Workers Int’l

Union, 76 F.3d 606, 608 (4th Cir. 1996). In this determination,

the Court considers “(1) the arbitrator’s role as defined by the

CBA; (2) whether the award ignored the plain language of the CBA;

and (3) whether the arbitrator’s discretion in formulating the

award comported with the essence of the CBA’s proscribed limits.”


                                          12
HCCC V. UMWA                                                        1:18-CV-138

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
  SUMMARY JUDGMENT [ECF NO. 11], GRANTING DEFENDANTS’ MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

Id.   Furthermore,    “the   arbitrator      must   take   into     account    any

existing common law of the particular plant or industry, for it is

an integral part of the contract.” Norfolk Shipbuilding & Drydock

Corp. v. Local No. 684, 671 F.2d 797, 799–800 (4th Cir. 1982). The

common law, as described above, does not allow the arbitrator to

impose   punitive    damages   unless      they   are   provided    for   in   the

agreement. See Cannelton, 951 F.2d at 594.

                               V.    DISCUSSION

      Judge Keeley’s guidance on the definition of construction

work is persuasive to this Court. In the 2017 Decision, she

examined   whether    work     was   construction       work   or   repair     and

maintenance work. Just as it does here, the answer to the question

impacted Plaintiff’s ability under the NBCWA to contract out the

work at issue. She wrote the following:

           To “construct” means “[t]o form by assembling
           or combining parts; build. To “maintain,” on
           the other hand, has two plausible definitions
           that could apply to this case: either “[t]o
           keep in an existing state; preserve or retain”
           or “[t]o keep in a condition of good repair of
           efficiency.”            As . . . arbitrational
           precedent . . . confirms, . . . the     common
           usage of “repair and maintenance” refers to
           the upkeep of equipment, machinery, or
           existing facilities.

Monongalia Cty. Coal, 234 F. Supp. 3d at 803–04.




                                      13
HCCC V. UMWA                                                        1:18-CV-138

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
  SUMMARY JUDGMENT [ECF NO. 11], GRANTING DEFENDANTS’ MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

     Judge      Keeley   noted   that        “numerous   arbitral    decisions”

supported this definition. Id. at 804. She cited an arbitral

decision that found that “construction work . . . is work which

brings something new to the mine which had not existed prior to

the performance of the work in question.” Id. (citing Consol-

McElroy Coal Co. v. UMWA Local Union 1638, Dist. 6, Case No. D-

971AI-9 (Dec. 3, 1997) (Nicholas, Arb.)). Judge Keeley found that

by ignoring this arbitral precedent and finding that the work at

issue was not construction work, the arbitrator substituted her

own notion of industrial justice. Id. at 806.

     Here, like in the 2017 Decision, the parties agreed that the

Grievants were working no less than five days per week. However,

this case is also different from the 2017 Decision because no

evidence was considered in the 2017 Decision of a binding prior

settlement providing that the work at issue was classified work.

Here, the 2002 Settlement provides, “The parties recognize that

belt drive installation work customarily performed at the Robinson

Run Mine is classified work.” ECF No. 10-4 at 10.

     At   the    Harrison   County      Mine,     the    parties    have   agreed

separately, via the 2002 Settlement, that belt drive installation

work is classified work. At that time, the 2002 Settlement became

part of the NBCWA. Thus, by focusing on the 2002 Settlement, the


                                        14
HCCC V. UMWA                                                         1:18-CV-138

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
  SUMMARY JUDGMENT [ECF NO. 11], GRANTING DEFENDANTS’ MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

Arbitrator was not ignoring contractual language or applying his

own    notions     of   industrial     justice.     Recognizing      the    Court’s

extremely limited role in reviewing labor arbitrators’ decisions,

the Court finds that the Arbitrator’s decision draws its essence

from   the    Agreement.    At    a   minimum,    he    “arguably”   applied      the

contract and acted within the scope of his authority. The Court

finds that the Arbitrator did his job, and it will refrain from

discerning whether he did it correctly or whether the Court would

have done it differently.

       As    to   the   damages   awarded,    the      Court   reaches     the   same

conclusion. While certain aspects of the Award weigh in favor of

finding that it is punitive and does not draw its essence from the

NBCWA (i.e. the Arbitrator’s comments that “[t]he contract may not

be violated with impunity and with no redress” and “[v]iolations

require a remedy”), other aspects of the Award indicate that it

was compensatory in nature. For instance, the Arbitrator found

that “the Union lost classified work to which their members were

entitled.” Id. at 15. He also wrote that “[t]he work . . . is lost

to the bargaining unit and ‘the bell cannot be un-rung.’” Id. He

discussed the Grievants’ “loss of the opportunity” to do the work

at issue. Id. Further, he calculated his award based on the hours

of work performed by the contractor and divided it among the


                                         15
HCCC V. UMWA                                                   1:18-CV-138

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
  SUMMARY JUDGMENT [ECF NO. 11], GRANTING DEFENDANTS’ MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

Grievants. Id. at 7, 15. This indicates a desire by the Arbitrator

to compensate the Union for lost work, and the amount awarded stems

from the breach itself. As discussed above, if an arbitrator

“order[s] damages to compensate employees for work they were

entitled to perform under the NBCWA, the award might reasonably be

construed as compensatory damages for a cognizable loss of union

work.” See Cannelton, 951 F.2d at 594. Pursuant to the 2002

Settlement, the Union employees were entitled to perform the belt

drive installation work. It is clear that compensating the Union

for this lost work was the Arbitrator’s goal in issuing his Award.

                            VI.   CONCLUSION

     For   the   reasons   discussed    above,   Plaintiff’s    Motion   for

Summary Judgment is DENIED [ECF No. 11], and Defendants’ Motion

for Summary Judgment is GRANTED [ECF No. 12]. The arbitration award

is CONFIRMED. It is further ORDERED that this action be and hereby

is DISMISSED WITH PREJUDICE and STRICKEN from the active docket of

the Court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this memorandum

opinion and order to counsel of record.

     DATED: September 18, 2019
                                         ___________________________
                                         THOMAS S. KLEEH
                                         UNITED STATES DISTRICT JUDGE

                                   16
